DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 4, it is not clear to what “using a controller” refers since regular grammar rules would refer this phrase back to “vehicle motion”;
Claim 1, line 7, it is not clear to what “using the controller” refers since regular grammar rules would refer this phrase back to “vehicle motion”;
Claim 2, line 4, “corresponding to the muscle tension” is circular in reasoning and is thus confusing;
Claim 2, line 4, it is not clear whether “posture” refers back to the posture of claim 1, line 3, or some other posture;
Claim 4, line 4, “corresponding to the muscle tension” is circular in reasoning and 
Claims 3 and 5-7 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP2008097058).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Currently Amended) An occupant posture control method comprising:
controlling a posture of an occupant of a vehicle based on information relating to a vehicle motion using a controller (the tactile stimulation part 5 controls a posture of an occupant based on information relating to a vehicle motion obtained by a control input detection part 1 and a behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract);
imparting a stimulus using an actuator that generates a muscle tension in the occupant (the tactile stimulation part 5 uses an actuator 6, as set forth in paragraphs 16, 18, 22, 37, 45, 53, which necessarily generates muscle tension because any engagement 
predicting a vehicle motion using the controller based on the information relating to the vehicle motion (by a prediction part 8, as summarized in the abstract), and
when a predicted vehicle motion occurs, the imparting of the stimulus with the actuator produces the muscle tension such that the occupant assumes the posture corresponding to the vehicle motion (the tactile stimulation part 5 controls a posture of an occupant based on the behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract).

2. (Currently Amended) The occupant posture control method according to claim 1, wherein
the imparting of the stimulus with the actuator produces the muscle tension to a part of the occupant corresponding to the muscle tension (the tactile stimulation part 5 uses an actuator 6, as set forth in paragraphs 16, 18, 22, 37, 45, 53, which necessarily generates muscle tension because any engagement force of the muscles causes a reactive force within the muscles) such that the occupant changes posture in accordance with the predicted vehicle motion (as described relative to changing the posture in paragraphs 15, 34, 36, 39, and 52).

3. (Currently Amended) The occupant posture control method according to claim 2, wherein
the imparting of the stimulus with the actuator produces a change in the posture to 

4. (Currently Amended) The occupant posture control method according to claim 1, wherein
the imparting of the stimulus with the actuator produces the muscle tension to a part of the occupant corresponding to the muscle tension (the actuator applies a force and thus a reactive muscle tension at or corresponding to the part of the occupant that corresponds to the muscle tension) such that the occupant maintains the posture corresponding to the predicted vehicle motion (which is inherent in bodily responses as described in paragraphs 31 and 32).

5. (Currently Amended) The occupant posture control method according to claim 4, wherein
the imparting of the stimulus with the actuator contracts both opposing muscles of the occupant to maintain the posture (where contracting opposing muscles of the occupant to maintain posture is inherent because otherwise, the associated body part or limb in many cases would continue to articulate, hence, the stimulus causes a reactive 

6. (Currently Amended) The occupant posture control method according to claim 1, wherein
the predicted vehicle motion includes a motion to generate a swing-back of the occupant in a lateral direction of the vehicle as the vehicle turns (turns inherently generate a swing-back of the occupant in a lateral direction—the prediction unit predicts turns, as set forth in paragraphs 48 and 53 such that it predicts a motion that generates a swing-back).

8. (Currently Amended) An occupant posture control device comprising:
an actuator (6) configured to impart a stimulus (as a stimulating part of the tactile stimulation part 5) that produces a muscle tension in an occupant (the tactile stimulation inherently produces a reactive tensioning in the muscles being stimulated); and
a controller configured to control the actuator based on information relating to a vehicle motion (the tactile stimulation part 5 controls a posture of an occupant based on information relating to a vehicle motion obtained by a control input detection part 1 and the behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract), 
the controller being configured to predict a vehicle motion based on the information relating to the vehicle motion (by a prediction part 8, as summarized in the provide a stimulus with the actuator that produces the muscle tension (the tactile stimulation part 5 uses an actuator 6, as set forth in paragraphs 16, 18, 22, 37, 45, 53, which necessarily generates muscle tension because any engagement force of the muscles causes a reactive force within the muscles) such that the occupant assumes a posture corresponding to the vehicle motion when a predicted vehicle motion occurs (the tactile stimulation part 5 controls a posture of an occupant based on the behavior prediction part 8 that predicts the future behavior change in the vehicle, as set forth in the translated abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP2008097058).
Matsushita predicts vehicle movement and provides stimuli to a seat occupant within the vehicle, and describes doing so for vehicle turns in particular, but lacks describing deceleration.
On the other hand, in the background portion of paragraphs 2-4, Matsushita describes a prior art reference that monitors and adjusts for acceleration in a combination 
It would have been obvious to apply Matsushita’s own disclosure to accelerations in the fore and aft directions for the same benefits as achieved in its application to lateral accelerations during turning because motion sickness due to stopping and starting could also be beneficially avoided.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
7. (Currently Amended) The occupant posture control method according to claim 1, wherein
the predicted vehicle motion includes a motion to generate a swing-back of the occupant in a longitudinal direction of the vehicle as the vehicle decelerates (stopping and starting in a vehicle inherently generate a swing-back of the occupant in a fore and aft direction—the prediction unit predicts turns, as set forth in paragraphs 48 and 53 such that it predicts a motion that generates a swing-back and it would have been obvious to apply the beneficial predictions and stimulations for acceleration in the fore and aft direction in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636